The relator in this case applied for and obtained a writ of habeas corpus before the county judge of Cameron County, asking release from arrest on a complaint charging him *Page 628 
with violating the Sunday law. The contention was made that it was not a violation of the law to operate a pool room on Sunday. The county judge held it was a violation of the law, and remanded the relator to the custody of the sheriff. The complaint charged: "On or about the 27th day of February, 1910, in the county of Cameron, and State of Texas, it being Sunday, one J.C. Axsom, of said county and State, was a trader in a lawful business, to wit: keeper of a pool room, did unlawfully and wilfully open and permit his place of business to be open for the purpose of traffic; and the said J.C. Axsom did unlawfully and wilfully labor and do and perform the labor, work and business of keeping a pool room, the same not then and there being a work of necessity or charity."
The relator himself testified: "My name is J.C. Axsom; I live in Brownsville, Texas; I keep a pool room in the city of Brownsville, Texas, on Elizabeth Street. I was so engaged on Sunday, the 27th day of February; I was at my place of business on said day managing and operating my pool room; I dusted off the pool and billiard tables and did such other work as I am accustomed to do. A number of people played pool and billiards at my said place of business, among them were Graham Mason, Jesse Mason and William Tate; I made a charge for the games played and collected from said above named parties the sum of thirty cents for two games of pool played. I personally opened my said place of business on Sunday, February 27, 1910, and kept the same open all day; I made no charge for admission to the pool room; the only charge I made was for the use of the cues and games played."
The evidence thus appears undisputed that relator opened and run his pool table on the Sabbath, and the sole question to be decided is, do the statutes of this State prohibit the running of a pool room on Sunday? Article 196 of the Penal Code provides: "Any person who shall labor on Sunday shall be fined not less than ten nor more than fifty dollars," and article 197 exempts from the provisions of the preceding articles ferrymen, keepers of toll bridges, keepers of hotels, boarding-houses, restaurants, and keepers of livery stables, etc., evidently showing that the Legislature intended that the word "labor" should be given its broadest signification, and this court, in the case of Ex parte Kennedy, 42 Tex.Crim. Rep., holds that "the ordinary vocation of a barber comes within the statute prohibiting all persons from laboring on Sunday." In Quarles v. The State, 14 L.R.A., 192, it is held that selling theatre tickets was labor within the meaning of a similar statute. It was held in Cortez v. Territory, 30 Pac. Rep., 947, that a person selling intoxicating liquors on Sunday was engaged in "labor" within the meaning of the Sunday Act. In State v. Frederick, 45 Ark. 347, it was held that a barber within the meaning of the Sunday law was a laborer, and in 31 Ark. 578, a livery stable keeper is held to be a laborer. In Cincinnati v. Rite, 15 Ohio, 225, the prohibition of *Page 629 
common labor was held to embrace the selling and buying of any goods, wares and merchandise under their statute. The word "labor" has been given a broad meaning when construing the laws relative to the observance of Sunday, and when we read the statute of this State relative to what is prohibited in specific language, and what excepted from the operation of the law, no other conclusion can be drawn than that the intent of the Legislature was to prohibit running a pool hall on the Sabbath, and such construction should be given their language as to effectuate that purpose. One who, in defendant's language, managed and operated the pool room, dusted the pool and billiard tables, set the balls, furnished the cues, and did such other work as is necessary in a pool room is within the definition of "laborer," if a barber, livery stable keeper and bartender come within the meaning of that word. The Legislature intended to exempt only such labor and vocations as are necessary for the welfare of mankind, recognizing that human experience had demonstrated that days of rest were necessary for the best interest of the human race. In the case of Ex parte Newman,9 Cal. 502, Judge Field has well expressed this thought, saying: "In its enactment the Legislature has given the sanction of law to a rule of conduct which the entire civilized world recognizes as essential to the physical and moral well-being of society. Upon no subject is there such a concurrence of opinion, among philosophers, moralists, and statesmen of all nations, as on the necessity of periodical cessations from labor. One day in seven is the rule, founded in experience and sustained by science. There is no nation, possessing any degree of civilization, where the rule is not observed, either from the sanctions of the law or the sanctions of religion. This fact has not escaped the observation of men of science, and distinguished philosophers have not hesitated to pronounce the rule founded upon a law of our race." Again: "The same authority quotes with approval the following from the Supreme Court of Pennsylvania (Specht v. Com., 8 Pa., 312, 49 Am. Dec., 518): `All agree that to the well-being of society periods of rest are absolutely necessary. To be productive of the required advantage, these periods must recur at stated intervals, so that the mass of which the community is composed may enjoy a respite from labor at the same time. They may be established by common consent, or, as is conceded, the legisaltive power of the State may, without impropriety, interfere to fix the time of their stated return, and enforce obedience to the direction. When this happens some one day must be selected, and it has been said the round of the week presents none which, being preferred, might not be regarded as favoring some one of the numerous religious sects into which mankind are divided. In a Christian community, where a very large majority of the people celebrate the first day of the week as their chosen period of rest from labor, it is not surprising that that day should have received the legislative sanction. . . .'" *Page 630 
We are of the opinion that the complaint charged an offense against the laws of this State, and judgment is affirmed.
Affirmed.
Davidson, Presiding Judge, dissents, and may write reasons later. I do not believe under any construction of the statute a pool hall keeper is a laborer.